Citation Nr: 1645590	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy; and if so, whether service connection is warranted.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).  

8.  Entitlement to an effective date prior to August 27, 2009 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for depression, a low back disability, and hypertension, as well as the evaluation of PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA compensation purposes.

2.  Tinnitus was not manifest in service or within one year of separation from service, and is unrelated to service.

3.  In an August 2006 rating decision, the RO denied service connection for a low back disability; the Veteran did not appeal.

4.  The evidence received since the August 2006 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability, and raises a reasonable possibility of so substantiating the claim.

5.  For the period prior to March 23, 2015, PFB covered less than 5 percent of the entire body and less than 5 percent of exposed areas; it was not treated with systemic corticosteroids, only topical therapy. 

6.  For the period from March 23, 2015, PFB covers less than 5 percent of the entire body and at least 5 percent but less than 20 percent of exposed areas; it was not treated with systemic corticosteroids, only topical therapy.

7.  Service connection for PTSD was denied in July 2008, with notice of that decision dated on August 1, 2008; the Veteran did not timely appeal.  The Veteran submitted a new claim for service connection on August 27, 2009, and service connection was granted based on this claim.

8.  There is no correspondence between August 1, 2008 and August 27, 2009 that can be construed as a claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The claimed bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  
2.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The August 2006 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  For the period prior to March 23, 2015, the criteria for a compensable evaluation for PFB have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7813, 7806 (2015).

6.  For the period from March 23, 2015, the criteria for a 10 percent evaluation, but no higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7813, 7806 (2015).

7.  The July 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104(b)  (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

8.  The criteria for an effective date prior to August 27, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board has concluded that reopening of the Veteran's claim of entitlement to service connection for a low back disability is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

A letter dated in March 2008, in response to the Veteran's claim of entitlement to service connection for PTSD, advised him of the manner in which VA determines effective dates.  

A February 2010 letter discussed the evidence necessary to support a claim for service connection and informed the Veteran of the allocation of responsibilities between himself and VA.  This letter also advised the Veteran of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for PFB.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service and VA treatment records have been associated with the record.  VA examinations were conducted.  The Board finds that the examinations are adequate in that they were conducted by skilled clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Bilateral Hearing Loss Disability and Tinnitus

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Service personnel records indicate that the Veteran worked in aircraft maintenance during his Air Force service.  

Service treatment records reflect that on enlistment examination in November 1967, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
5
5
0
0

The examiner concluded that the Veteran was qualified for service.  

 Audiometric testing conducted in June 1968 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
10
5
0
0

The technician indicated that the Veteran was issued ear plugs and instructed to wear them.  

Audiometric testing in August 1971 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
5
10
5
5
5

On separation examination in March 1972, the Veteran denied hearing loss and ear trouble.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
20
20
20
15
20

The Veteran was determined to be qualified for separation.

On VA examination in April 2010, the Veteran reported bilateral hearing loss and tinnitus.  He noted difficulty hearing his wife, the television and radio, and in church.  He reported exposure to acoustic trauma during service, due to artillery and aircraft noise.  He denied post-service occupational or recreational noise exposure.  He endorsed tinnitus and stated that he had first noticed it a few weeks previously.  He stated his belief that he had experienced tinnitus for a long time, but did not pay attention to it until he was told what it was.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
20
5
15
25

Speech recognition scores were 98 percent for the right ear and 100 percent for the left.  The audiologist indicated that hearing was within normal limits bilaterally.  She noted that hearing was within normal limits bilaterally at enlistment and separation.  She acknowledged that there was a significant threshold shit at separation but that thresholds on current examination were better than those at separation.  She pointed out that testing at separation might have been inaccurate due to poor testing, middle ear fluid, or temporary threshold shift.  She stated that it had been 38 years since separation and the Veteran's hearing remained within normal limits, and concluded that military noise exposure had not had an effect on the Veteran's hearing.  She indicated that the etiology of tinnitus could not be determined on the basis of the available information without resorting to speculation.  She reasoned that the Veteran was unsure of the onset of tinnitus and could not relate the onset to his time in service or directly afterward.  

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  

With respect to the claim for tinnitus, the Board notes that the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, the first complaint of tinnitus dates to many years following service.  The VA examiner determined that the etiology of tinnitus could not be determined, reasoning that the Veteran himself was uncertain of its onset and did not relate it to his time in service or directly following service.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that tinnitus is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his claimed tinnitus because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the etiology of the claimed tinnitus could not be determined.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the Veteran has reported tinnitus, the preponderance of the evidence is against finding that such is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

New and Material Evidence - Low Back Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for low back pain was denied in August 2006.  The RO determined that the record did not contain a diagnosis of a low back disability that was related to service.

At the time of that rating decision, the record contained the Veteran's service treatment records, which show that on separation examination in March 1972, the Veteran complained of low back pain.  The examiner indicated a diagnosis of low back strain and classified it as a short term illness.  

Also of record at the time of the August 2006 rating decision were private treatment records documenting treatment for low back and left leg pain, with a diagnosis of left leg neuralgia in April 2005.   A May 2005 neurology record, however, indicates normal electromyography.

Evidence added to the record since the August 2006 rating decision includes that documenting sciatica and the Veteran's complaints of low back pain with lower extremity numbness.  

As discussed, service connection for the a low back disability was denied because the evidence of record at the time of the August 2006 rating decision did not show a current disability.  Since the August 2006 rating decision, evidence added to the record includes that showing sciatica.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a low back disability may be reopened.  

The reopened claim will be addressed in the REMAND below.

Evaluation of PFB

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PFB is evaluated as noncompensably disabling pursuant to Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The appellant's specific skin disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2015).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.

Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated as noncompensably disabling.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated as 30 percent disabling.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated as 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

VA treatment records are negative for any treatment or abnormal finding pertaining to the Veteran's skin.  

On VA examination in June 2010, the Veteran's history was reviewed.  The examiner noted an intermittent course of PFB, with symptoms consisting of painful red bumps.  He indicated that there were no systemic symptoms.  He found that less than 5 percent of exposed areas and less than 5 percent of total body area was affected.  He indicated that there were multiple papules and macules of hyperpigmentation by no overt warmth or redness, and no overt infection.  He stated that the condition was not disfiguring.  The diagnosis was PFB.  

On VA examination in March 2015, the Veteran's history was reviewed.  The diagnosis was PFB.  The examiner indicated that the condition did not cause scarring or disfigurement of the head, face, or neck.  He noted that the Veteran used Magic Shave and Bump Patrol topically to treat the manifestations of his PFB.  Physical examination revealed less than 5 percent of total body area and 5 percent but less than 20 percent of exposed areas were affected by the Veteran's PFB.  The examiner noted scattered small papules and tiny hyperpigmented spots on the Veteran's neck and face in the beard area.  She indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's PFB.  

As noted, Diagnostic Code 7806 provides that specific percentages of skin must be adversely affected by a veteran's claimed skin disability in order to qualify for a disability rating.  For the period prior to the March 23, 2015 VA examination, the evidence does not support a compensable evaluation.  A compensable 10 percent evaluation requires that at least 5 percent, but not less than 20 percent, of the entire body or exposed areas of the body must be affected by the veteran's claimed skin disability.  Alternatively, to qualify for a 10 percent disability rating, a veteran must be receiving intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12 months. 

In this case, during the period prior to March 23, 2015, the Veteran did not receive treatment with any intermittent systemic therapy like corticosteroids or other immunosuppressive drugs; he reports that he has used only over the counter topical treatments.  In addition, the medical evidence of record does not demonstrate that between 5 and 20 percent of either the Veteran's entire body or that between 5 and 20 percent of the exposed areas of the Veteran's body were affected prior to March 23, 2015.  The report of the June 2010 VA examination clearly demonstrates that the affected area did not meet the criteria for a compensable evaluation.  In light of the foregoing, the criteria for a compensable rating have not been met for this period.

However, for the period from March 23, 2015, the Board finds that the criteria for a 10 percent evaluation have been met.  The March 2015 VA examiner specified that at least 5 percent but less than 20 percent of exposed areas were affected by PFB.  Thus, from this date, the criteria for a 10 percent evaluation are met.  However, neither this examination report nor any other evidence contained in the record reflects that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy is required for control of PFB.  Thus, for this period, the criteria for an evaluation in excess of 10 percent are not met.  
 
The Veteran has argued that his symptoms warrant higher evaluations.  However, as a layperson, he is not considered competent to offer an opinion as to matters requiring specialized knowledge, i.e. degree of impairment due to a medical condition.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have little probative value.  Competent medical evidence is required.  The VA outpatient records and the VA medical examination reports do not indicate that the Veteran's symptomatology meets the regulatory requirements 
for higher evaluations under the pertinent regulatory provisions.  These clinical assessments are considered persuasive as to the Veteran's degree of impairment due to his skin disability since they consider his overall industrial impairment due to his PFB. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

	Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PFB are inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected PFB result in further impairment when viewed in combination with his other service-connected disabilities.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

Effective Date for the Grant of Service Connection for PTSD

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of compensation for disability due to hospitalization, etc. will be the  "date injury or aggravation was suffered if claim is received within 1 year after that date; otherwise, date of receipt of claim."  38 C.F.R. § 3.400(i)(1).  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  However, the case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In March 2008, the Veteran submitted a claim of entitlement to service connection for PTSD.  He indicated that he received treatment at a VA facility.  

In response to the Veteran's claim, the RO issued a letter in March 2008 advising him of the evidence necessary to support the claim.  He was asked to identify in-service incidents that resulted in his claimed PTSD.  He was instructed that, at minimum, VA required a documented stressor, including the location of the incident, the approximate date, and the Veteran's unit of assignment at the time the stressful event occurred.  

In July 2008, the RO denied the Veteran's claim.  It noted that VA treatment records did not document a diagnosis of PTSD.  It further indicated that the Veteran did not respond to the March 2008 letter requesting information.  The Veteran was notified of this rating decision by letter of August 1, 2008.

On August 27, 2009, the RO received a statement from the Veteran, dated August 25, 2009.  Therein, he indicated his disagreement with the denial of his claim of entitlement to service connection for PTSD.  He also submitted a statement of his claimed stressors.

In September 2009, the RO notified the Veteran that the appeal period for the July 2008 rating decision had expired, and that the decision was final.  He was advised of the evidence necessary to support a claim of entitlement to service connection for PTSD.

In September 2010, service connection for PTSD was granted, and an effective date of August 27, 2009 was assigned.  The Veteran subsequently disagreed with the effective date, arguing that it should be in February 2008, when he initially filed his claim for PTSD.  

While the Board is sympathetic to the Veteran's argument, the pertinent and undisputed facts in this case are that the Veteran's initial claim of entitlement to service connection for PTSD was denied in the July 2008 rating decision, and the Veteran did not initiate a timely appeal of that rating decision.  His communication of August 27, 2009 was properly construed by the RO as a new claim, and service connection was ultimately granted based on that claim.  From the date of notification of the July 2008 rating decision until the August 27, 2009 communication, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for PTSD.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to compensation between the August 1, 2008 notification of denial of service connection until August 27, 2009.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection for PTSD  is August 27, 2009, the date of receipt of the Veteran's new claim. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

For the period prior to March 23, 2015, entitlement to a compensable evaluation for PFB is denied.

For the period from March 23, 2015, entitlement to a 10 percent evaluation for PFB is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date prior to August 27, 2009 for the grant of service connection for PTSD is denied.


REMAND

Service Connection for Low Back Disability

The Veteran seeks service connection for a low back disability.  As noted, the March 1972 separation physical examination indicated low back strain.  While the Board acknowledges that private and Social Security Administration records reflect a post-service injury, the question of whether any low back disability is related to complaints in service has not been addressed.  A VA examination is warranted.

Service Connection for Depression and Evaluation of PTSD

The Veteran seeks service connection for depression, as well as a higher initial evaluation for his PTSD.  The evidence is unclear as to whether a diagnosis of depression is appropriate, or whether symptoms of depression are part and parcel of the diagnosed PTSD.  In this regard, a March 2013 letter from the Veteran's VA psychiatrist indicates that the Veteran's diagnoses included depression; however, on VA examination in March 2015, the examiner specified that PTSD was the only diagnosis.  Because the Veteran has continued his claim of entitlement to service connection for depression, and because the record is not clear regarding the questions presented, the Board finds that an opinion must be sought as to whether a diagnosis of depression is appropriate or whether the reported symptoms of depression are manifestations of the already service-connected PTSD.

With respect to the evaluation of PTSD, the Board observes that the March 2015 VA examiner specified that the claims file was not available.  The examiner did not address the March 2013 letter by the Veteran's VA psychiatrist, which suggests that the Veteran's psychiatric symptoms are more severe than the current evaluation suggests.  

In light of the above concerns, the Board concludes that an additional VA examination is necessary.  

Service Connection for Hypertension

Service connection for hypertension was denied in a December 2012 rating decision.  In February 2013, the Veteran submitted a notice of disagreement (NOD).   The filing of a NOD places a claim in appellate status.   Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following physical examination and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a low back disability had its onset in service or is otherwise related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD, and to determine whether a separate diagnosis of depression is appropriate.  

Following examination and review of the claims file, the examiner should discuss the manifestations of the Veteran's PTSD and their severity.  

The examiner should also indicate whether a separate diagnosis of depression is appropriate, or whether the Veteran's depressive symptomatology is part and parcel with the PTSD diagnosis, or whether such symptoms can not be effectively distinguished or disassociated from PTSD.  

If a separate diagnosis of depression is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service or to a service-connected disability, including PTSD, and / or whether it is as likely as not that such depression is aggravated by PTSD. 

Review of the entire record is required; however, the examiner's attention is directed to the March 2013 letter by the Veteran's VA psychiatrist, which discusses the severity of the Veteran's symptoms and indicates a diagnosis of depression.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Issue the appellant a statement of the case on the issue of entitlement to service connection for hypertension pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects her appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the remaining claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


